          Case 7:20-cv-10875-PMH Document 15 Filed 08/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MANUEL ESPINOZA SANCHEZ, individually
and on behalf of all others similarly situated,
                           Plaintiff,                         ORDER

                     -against-                                20-CV-10875 (PMH)
THE BROTHER’S CONTRACTOR, INC., and
MAGNO VELESACA, as an individual,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

         Upon review of the docket in this matter, the Clerk of the Court issued two Certificates of

Default—one associated with each Defendant in this action—in May 2021. (Doc. 12; Doc. 14).

         Accordingly, by October 1, 2021, Plaintiff shall either: (1) seek a default judgment in

accordance with this Court’s Individual Practices; or (2) voluntarily discontinue this action. In the

event that Plaintiff fails to take either action, this proceeding will be dismissed without prejudice

for failure to prosecute under Federal Rule of Civil Procedure 41(b).



                                                  SO ORDERED:

Dated:     White Plains, New York
           August 31, 2021

                                                 PHILIP MM. HALPERN
                                                 United States District Judge
